     Case 2:21-cv-00283-RFB-BNW Document 10 Filed 06/17/21 Page 1 of 2



1                              UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3
       NICOLE CHRISTINE FOLLOWILL,                         Case No. 2:21-cv-00283-RFB-BNW
4
                                          Plaintiff,                   ORDER
5            v.
6      B. WILLIAMS, et al.,
7                                    Defendants.
8

9 I.        DISCUSSION

10          Plaintiff has filed a motion requesting to file a first amended complaint. (ECF No.

11   9.) Plaintiff did not attach a proposed first amended complaint to her motion. Pursuant

12   to Nevada Local Rule of Civil Practice 15-1, “the moving party must attach the proposed

13   amended pleading to a motion seeking leave of the court to file an amended pleading.”

14   Nev. Loc. R. 15-1. As such, the Court denies the motion without prejudice. Plaintiff may

15   renew her motion, together with a proposed first amended complaint.

16          If Plaintiff chooses to file a proposed first amended complaint, she is advised that

17   an amended complaint supersedes (replaces) the original complaint and, thus, the

18   amended complaint must be complete in itself. See Hal Roach Studios, Inc. v. Richard

19   Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (holding that “[t]he fact that a party

20   was named in the original complaint is irrelevant; an amended pleading supersedes the

21   original”); see also Lacey v. Maricopa Cnty., 693 F.3d 896, 928 (9th Cir. 2012) (holding

22   that for claims dismissed with prejudice, a plaintiff is not required to reallege such claims

23   in a subsequent amended complaint to preserve them for appeal). Plaintiff’s proposed

24   first amended complaint must contain all claims, defendants, and factual allegations that

25   Plaintiff wishes to pursue in this lawsuit. Moreover, Plaintiff should file the proposed first

26   amended complaint on this Court’s approved prisoner civil rights form and it must be

27   entitled “First Amended Complaint.”

28   ///

                                                       1
     Case 2:21-cv-00283-RFB-BNW Document 10 Filed 06/17/21 Page 2 of 2



1           If Plaintiff chooses to renew her motion, together with a proposed first amended

2    complaint, Plaintiff should file the motion within 30 days from the date of entry of this

3    order. If Plaintiff chooses not to renew her motion, the Court will screen Plaintiff’s initial

4    complaint.

5    II.    CONCLUSION

6           It is therefore ordered that Plaintiff’s motion to file a first amended complaint (ECF

7    No. 9) is denied without prejudice. Plaintiff may renew the motion, together with a

8    proposed first amended complaint.

9           It is further ordered that, if Plaintiff chooses to renew her motion, together with a

10   proposed first amended complaint, Plaintiff will file the renewed motion within 30 days

11   from the date of entry of this order.

12          It is further ordered that the Clerk of the Court will send to Plaintiff the approved

13   form for filing a § 1983 complaint, instructions for the same, and a copy of Plaintiff’s

14   original complaint (ECF No. 1-1). If Plaintiff chooses to file a proposed first amended

15   complaint, she should use the approved form and she will write the words “First Amended”

16   above the words “Civil Rights Complaint” in the caption.

17          It is further ordered that, if Plaintiff fails to renew her motion, together with a

18   proposed first amended complaint, the Court will screen Plaintiff’s initial complaint.

19          DATED: June 17, 2021.

20

21                                              UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28

                                                   2
